Citation Nr: 1026664	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-22 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
In that decision, the RO denied entitlement to service connection 
for tinnitus.

In May 2010, the Veteran testified during a hearing at the RO 
before the undersigned; a transcript of that hearing is of 
record.

The Veteran has filed a claim for service connection for ischemic 
heart disease, but this claim has not yet been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.


FINDING OF FACT

Tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection for tinnitus, the claim is substantiated, and there 
are no further VCAA duties with regard to it.  Wensch v. 
Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran claims that he was exposed to loud noise from 
artillery fire during service, and that he experienced tinnitus 
in service and continuously thereafter.  The RO conceded, and the 
Board agrees, that the evidence, including that the Veteran was 
assigned to an artillery unit, indicates that Veteran was exposed 
to loud noise during service.  He has been diagnosed with 
tinnitus by Dr. Krumholtz and by VA physicians, who corrected an 
earlier notation that erroneously indicated that he had no 
complaints of tinnitus.  

The only medical opinion as to the etiology of the Veteran's 
tinnitus is that of the March 2009 VA examiner.  He noted the 
lack of treatment for ear-related problems in service or for many 
years thereafter, that the first evidence of tinnitus is in an 
April 1998 Central Hearing Consultants audiology report 
indicating that the Veteran had experienced tinnitus for the 
previous one and one-half months, and concluded that tinnitus was 
not due to in-service noise exposure.  In contrast, in his 
written statements and hearing testimony, the Veteran stated that 
his tinnitus continued from its inception in service, and that 
the indication of recent onset was in error.  Having had the 
opportunity to observe the Veteran's testimony, the Board finds 
that this testimony is credible.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Therefore, the Board finds that the opinion of 
the March 2009 VA examiner was based on an inaccurate factual 
premise and is of no probative value.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).

The Board is thus left with the Veteran's lay statements.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  In addition, lay witnesses may, in some 
circumstances, opine on questions relating to nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).

The Veteran is competent to report tinnitus.  See Charles v. 
Principi, 16 Vet.App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  The Board has found his testimony 
of in-service onset and continuity of symptomatology to be 
credible.  His tinnitus was later diagnosed by medical 
professionals.  Service connection is therefore warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


